COPE, J.
(concurring specially).
I concur in granting certiorari but would address the merits of the petition.
The Department of Agriculture and Consumer Services applied for an administrative search warrant and the trial court refused to issue it. The trial court ruled that there is no statutory authority for the issuance of a search warrant for the citrus canker inspection program.
The Department has not made any claim that the present controversy will be moot if this court concludes (as it has) that Miami-Dade County and the City of North Miami did not have standing to bring a constitutional challenge to the agriculture statutes relating to the citrus canker program. See Florida Department of Agriculture and Consumer Services v. Miami-Dade County, 790 So.2d 555 (Fla. 3d DCA 2001). Regardless of this court’s ruling in the companion appeal, the Department may very well decide to request search warrants in the future, and the question of whether the Florida Statutes authorize the issuance of such warrants is one which we should settle now, not later.
In my view, paragraph 933.02(4)(c), Florida Statutes (2000), is broad enough to authorize the issuance of a search warrant upon application by the Department. Authority to obtain a search warrant is also implicit in the agriculture statute authorizing the Department’s inspection program. See id. § 581.031(15)(a).